Citation Nr: 0522873	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a finally adjudicated service connection claim 
originally denied in January 1970.

2.	Service connection for a psychiatric disorder.  

3.	Service connection of psychosis for the purpose of 
establishing eligibility to treatment under 38 U.S.C.A. § 
1702.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1965 to June 
1968.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

The merits of the veteran's claims for service connection 
will be addressed in the REMAND portion of the decision 
below.  The claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has submitted new and material evidence to reopen 
his claims for service connection.  


CONCLUSION OF LAW

The veteran has submitted new and material evidence that 
warrants reopening his claims for service connection.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as in 
effect prior to August 29, 2001), 20.200, 20.302 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this matter, the Board finds that any deficiencies 
regarding VCAA notice or development requirements are not 
prejudicial to the veteran by virtue of the Board's reopening 
the veteran's claims by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Veteran's Claims

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's service connection 
claim for a psychiatric disorder was previously considered 
and denied by the RO in a rating decision dated in January 
1970.  The veteran was notified of this decision and of his 
appellate rights.  The veteran did not file a notice of 
disagreement with this decision, and did not later perfect an 
appeal to the Board via the filing of a VA Form 9 substantive 
appeal.  Accordingly, the RO's January 1970 decision 
subsequently became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004).  

In November 1971, the veteran attempted to reopen his claim, 
which the RO denied by letter to the veteran in December 
1971.  The veteran did not appeal this decision.  The veteran 
again attempted to reopen in September 1998, filing two 
service connection claims based on his claimed psychiatric 
disorder.  This time the RO decided the veteran's claims on 
their merits, denying both in March 1999.  In its decision 
the RO did not address whether the veteran had submitted new 
and material evidence to reopen the claims.  

The requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal irrespective of an RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996)(potential jurisdictional defects must be raised by 
court of tribunal, sua sponte or by any party, at any stage 
in the proceedings, and once apparent, must be adjudicated).  
Thus, the Board must address this issue.  To do so, we have 
added an issue to this appeal addressing new and material 
evidence.    

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claims in this case were filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

The Board must now determine whether the RO correctly 
reopened (in effect) the veteran's claim in its March 1999 
rating decision.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Hickson v. West, 12 Vet. App. 247, 251 (1999).  
  
In support of the claim to reopen, the veteran referred the 
RO to medical records reflecting the veteran's treatment in 
the late 1970s for psychiatric disorders.  The RO ultimately 
obtained this evidence, which shows that the veteran had been 
diagnosed and treated for schizophrenia in 1977 and 1978.  
This is new information associated with the claims folder 
since the last final rating decision in January 1970.  
Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that the new 
information is material, particularly in light of previous 
evidence of record.  Service medical records demonstrate that 
the veteran experienced a psychiatric disorder while in 
Vietnam.  These records reflect treatment for anxiety and 
depression in April 1967 and May 1968.  These records show 
that medical personnel prescribed the veteran Thorzine in May 
1968 after finding that other medications had proven 
ineffective.  VA medical records show, moreover, that, in 
December 1969, a VA examiner stated that the veteran had a 
paranoid personality.  Though the examiner withheld a 
diagnosis of psychosis at that time, he warned that "the 
possibility of this individual developing a schizophrenic 
reaction must be kept in mind."  

With this previous evidence, the new evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).  
Evidence of psychiatric disorders related to schizophrenia in 
the 1970s contributes to a more complete picture of the 
circumstances surrounding the veteran's service connection 
claims.  Hodge, 155  F.3d at 1363.  The evidence illuminates 
the central issue in this matter - whether the veteran has a 
post-service psychiatric disorder that relates to his 
documented in-service psychiatric problems.  Pond, 12 Vet. 
App. at 346.  
       

ORDER

New and material evidence having been submitted, the claims 
for service connection are reopened and, to this extent only, 
the appeal is granted.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this case, service medical records show that the veteran 
was treated for psychiatric disorders in service.  Private 
records show that the veteran was treated for psychiatric 
disorders after service.  However, the evidence of record 
does not contain a recent examination of the veteran's 
psychiatric status.  Nor does it contain an opinion as to 
whether a current disorder, if any, relates to service.  
Therefore, the Board is of the opinion that a VA examination 
and medical opinion are necessary.  Each is needed to 
determine the nature and etiology of any psychiatric disorder 
the veteran may have.  

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  The 
veteran has repeatedly stated that he underwent psychiatric 
treatment in a Florida institution in the early 1970s.  The 
record is not clear, however, as to whether the RO succeeded 
in contacting this facility, or whether the RO requested 
records from this facility.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's claimed care at 
this facility.  If unsuccessful in its attempt to obtain 
these records, the RO should detail in the record why it was 
unsuccessful.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should attempt to obtain 
treatment records associated with 
the veteran's claimed psychiatric 
care in Florida in the 1970s.  

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any 
psychiatric disorder that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The claims folder should be given to 
the examiner for review in 
conjunction with the examination.   
The examiner should offer an opinion 
as to whether the veteran has an 
acquired psychiatric disorder.  If 
so, the examiner should also comment 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's service.  If the examiner 
is unable to conclude that any 
psychiatric disorder began during 
service,  he or she should-- to the 
extent possible-comment on whether a 
psychosis was manifest during the 
first year after service or developed 
during the first two years after 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decisions.  The 
veteran and his representative should 
then be afforded an applicable time 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


